Dismissed and Opinion Filed September 11, 2014




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-14-01129-CR

                                         GARY WILLIAM BLACK, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                                On Appeal from the Criminal District Court No. 1
                                             Dallas County, Texas
                                     Trial Court Cause No. F13-21655-H

                                          MEMORANDUM OPINION
                                  Before Justices FitzGerald, Fillmore, and Stoddart
                                           Opinion by Justice FitzGerald
   Gary William Black pleaded guilty to felony assault involving family violence and true to

two enhancement paragraphs. Pursuant to a plea agreement, the trial court sentenced appellant to

twenty-five years’ imprisonment. Appellant waived his right to appeal as part of the plea

agreement.1 The trial court certified that appellant does not have the right to appeal.2 We

dismiss the appeal for want of jurisdiction.

                                                                            /Kerry P. FitzGerald/
Do Not Publish                                                              KERRY P. FITZGERALD
TEX. R. APP. P. 47                                                          JUSTICE
141129F.U05


   1
       See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000).
   2
       See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GARY WILLIAM BLACK, Appellant                      On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-14-01129-CR        V.                       Trial Court Cause No. F13-21655-H.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Stoddart participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2014




                                             –2–